Citation Nr: 1704950	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  11-22 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability, including as secondary to a service-connected knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from July to November 1979 in the United States Marine Corps Reserve, with additional periods of reserve service, and served on active duty in the United States Army from November 1982 to September 1985.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 RO decision that in pertinent part, denied service connection for a back disability.

A videoconference hearing was held in July 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board remanded this case to the Agency of Original Jurisdiction (AOJ) in July 2014 for additional development, and the case was subsequently returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required prior to appellate review.  A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In July 2014, the Board remanded the appeal to the AOJ for additional development.  Some development was completed, and the case was subsequently returned to the Board.  Unfortunately, there was inadequate compliance with the remand directives, so another remand is required.  Id.  

The Board previously remanded the claim of service connection for a back disability, including as secondary to a service-connected knee disability, for a VA examination and medical opinion.  

As noted in the prior remand, the Veteran primarily contends that his service-connected left knee disability resulted in an altered gait, which led to his current back disability.  In his April 2010 notice of disagreement, the Veteran contended that his back disability was due to the adjustment in his stance as a result of his knee disability.  At his Board hearing, the Veteran testified that doctors have told him that his current back disability is related to his abnormal gait from his service-connected left knee disability.  He said his gait had been altered since he began wearing a knee brace in the 1980s.  

A VA examination was conducted in August 2014, and an addendum medical opinion was provided in March 2015.  The examiner opined, in pertinent part, that the back disability was not caused by (or proximately related to or aggravated by) the service-connected bilateral knee disability, and that awkward postures such as squatting and kneeling did not cause the back disability.  

The Board finds that these medical opinions are inadequate as the examiner did not comment on the Veteran's assertion that his back disability was caused or permanently aggravated by an altered gait resulting from his service-connected left knee disability.  Remand for an addendum medical opinion is required.

Moreover, additional highly relevant evidence was added to the claims file after the March 2015 supplemental statement of the case, which has not yet been reviewed by the AOJ in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2016).  The additional evidence includes a report of a July 2016 VA compensation knee examination, as well as additional VA treatment records.

The report of a July 2016 VA examination of the left knee reflects that the examiner indicated that the Veteran has prosthetic patellar instability which requires stabilization with a knee brace, and increased back pain secondary to a modified gait necessary for his service-connected left knee.  On remand, the VA examiner is asked to review this examination report as well as the other evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA medical records of treatment or evaluation for bilateral knee disabilities.

2.  Upon receipt of all additional records, obtain a VA medical addendum opinion concerning the etiology of the Veteran's current back disability.  The claims file must be made available to and reviewed by the examiner for the pertinent medical and other history.  A physical examination need only be performed if deemed necessary by the examiner.  The examiner should specifically respond to the following question:

Is it as least as likely as not (50 percent probability or more) that the Veteran's current back disability was aggravated beyond the normal course of the condition by a service-connected disability, to include the service-connected bilateral knee disabilities (and any abnormal gait due to a service-connected knee disability)? 

In this regard, the examiner is asked to review the reports of the August 2014 VA back examination, the March 2015 VA medical opinion, and the July 2016 VA knee examination.  The July 2016 examiner indicated that the Veteran has prosthetic patellar instability which requires stabilization with a knee brace, and increased back pain secondary to a modified gait necessary for his service-connected left knee. 

The examiner is advised that "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Finally, readjudicate the claim on appeal, with consideration of all additional evidence since the March 2015 supplemental statement of the case.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




